CORRECTED ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that by way of reciprocal discipline DANIEL SIEGEL of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1952, be suspended from the practice of law for a period of three years, retroactive to November 8,1993, the date on which respondent was suspended from practice for a period of three years in New York for his unauthorized settlements of client matters and for neglect;
And the Disciplinary Review Board having further recommended that respondent not be restored to practice unless and until restored to practice in New York;
And respondent having waived oral argument;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and DANIEL SIEGEL is hereby suspended from the practice of law for a period of three years, retroactive to November 8, 1993, and until the further Order of the Court; and it is further
ORDERED that no petition for restoration to practice be filed . unless and until respondent is restored to practice in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*271ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.